
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 467
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Latta submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring and Commending Alissa Czisny for
		  winning the 2009 United States Figure Skating Championship.
	
	
		Whereas Alissa Czisny was born on June 25, 1987, in
			 Sylvania, Ohio;
		Whereas Alissa Czisny is the daughter of Debbie and Mark
			 Czisny;
		Whereas Alissa Czisny’s hometown is Bowling Green,
			 Ohio;
		Whereas through hard work and dedication since the age of
			 18 months, Alissa Czisny has become a world-class figure skater;
		Whereas, on January 24, 2009, Alissa Czisny won the United
			 States Figure Skating Championship;
		Whereas Alissa Czisny became the oldest first-time
			 champion since Nancy Kerrigan won at age 23 in 1993;
		Whereas Alissa Czisny competed in the International
			 Skating Union’s 2009 World Figure Skating Championship March 22–29 in Los
			 Angeles, California;
		Whereas Alissa Czisny won the 2008–2009 Nebelhorn Trophy
			 in Germany, finishing first in both segments of the event;
		Whereas Alissa Czisny won the 2008 United States
			 Collegiate Championship;
		Whereas Alissa Czisny won the gold medal at the 2005–2006
			 Skate Canada Championship;
		Whereas Alissa Czisny won the 2004 United States
			 Collegiate Championship; and
		Whereas Alissa Czisny has given back to the community
			 through benefit skates for the Hurricane Katrina Relief Fund, the Jimmy Fund
			 (Dana Farber Cancer Research Institute), Breast Cancer Research Foundation
			 (Skate for Hope), and the Mary Louise Wright Foundation: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes Alissa Czisny for her athletic
			 accomplishments and contributions; and
			(2)congratulates
			 Alissa Czisny for winning the 2009 United States Figure Skating Championship.
			
